                Case 18-12491-CSS         Doc 2038      Filed 09/08/20      Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



 In re:                                 )                 Case No. 18-bk-12491
                                        )                 Chapter 11
 PROMISE HEALTHCARE GROUP, LLC,         )                 Judge Christopher S. Sontchi
 et al.,                                )
                                        )
          Debtors.                      )
 _______________________________________)


                 UNITED STATES’ OBJECTION TO PLAN CONFIRMATION

          For the foregoing reasons, the Court should deny confirmation of the debtors’ plan unless

the provisions discussed below are revised.

                       RELEASES, EXCULPATIONS, AND INJUNCTIONS

          Article IX of the plan contains provisions calling for releases, injunctions, exculpations,

and limitations of liability which cannot be imposed on the Internal Revenue Service. First, this

Court lacks jurisdiction to enjoin the IRS from the assessment or collection of any tax, 26 U.S.C.

§ 7421, notwithstanding its otherwise broad equitable powers. In re Becker’s Motor Trans., Inc.,

632 F.2d 242, 246 (3d Cir. 1980), cert. denied, 450 U.S. 916 (1981). Second, the Court lacks

jurisdiction to declare the rights of parties with respect to federal taxes outside of a proceeding

under 11 U.S.C. § 505, and no such proceeding has been initiated to cover the expansive

universe of claims encompassed by the various release and exculpation provisions. 28 U.S.C.

§ 2201(a). Even if such a proceeding had been brought, though, a bankruptcy court may only

adjudicate tax liabilities of a debtor in a § 505 proceeding, and so this Court has no jurisdiction

to make declarations regarding the tax liabilities of the numerous non-debtors covered by the

releases and exculpations. Quattrone Accountants, Inc. v. I.R.S., 895 F.2d 921, 925-926 (3d Cir.
             Case 18-12491-CSS          Doc 2038      Filed 09/08/20      Page 2 of 5




1990). Third, a bankruptcy court may only issue a declaratory judgment in a § 505 proceeding

“[i]n a case of actual controversy…,” 28 U.S.C. § 2201(a), and there is no indication that the IRS

has made any attempt to assess or collect any taxes contemplated by the release and exculpation

provisions. See Dycoal, Inc. v. Internal Revenue Service (In re Dycoal, Inc.), 05-cv-679, 2006

WL 360642, *9 (W.D. Pa. Feb. 15, 2006). Accordingly, the Court lacks jurisdiction to grant the

relief sought in the release, injunction, and exculpation provisions as against the IRS. The plan

thus should not be confirmed unless it is amended to provide no additional relief beyond what

the debtors alone are entitled to under 11 U.S.C. §§ 524 and 1141.

                        POSTPETITION INTEREST AND PENALTIES

       Confirmation should be denied because the plan impermissibly deprives the IRS of

interest and penalties on its prepetition priority claims and any administrative claims. If the

debtors do not pay the IRS’s priority claims on the effective date, it must pay interest at the

current statutory rate. §§ 1129(a)(9)(C) and 511. The IRS is entitled to post-petition interest on

its administrative claims at the rate provided by 26 U.S.C. § 6621. United States v. Yellin (In re

Weinstein), 272 F.3d 39, 40 (1st Cir. 2001) (noting that all other circuit courts to decide the issue

had come to the same conclusion); In re Injection Molding Co., 95 B.R. 313, 315-316 (Bankr.

M.D. Pa. 1989). The IRS is also entitled to penalties on any tax claims that are accorded

administrative priority. 11 U.S.C. § 503(b)(1)(C). Section V.(H) provides that no interest shall

accrue post-petition on any claims and that prepetition claims shall not be allowed to the extent

they seek post-petition “interest or similar charges.” This section violates the IRS’s right to

interest and penalties on its prepetition priority claims and any administrative tax claims. The

plan thus should not be confirmed unless it is amended to preserve this right.
             Case 18-12491-CSS          Doc 2038      Filed 09/08/20     Page 3 of 5




                                 SETOFF AND RECOUPMENT

       Confirmation should be denied because the plan fails to preserve the setoff and

recoupment rights of the United States. Confirmation of a plan does not extinguish setoff claims

when they are timely asserted. United States v. Continental Airlines (In re Continental Airlines),

134 F.3d 536, 542 (3d Cir. 1998), cert. denied, 525 U.S. 929 (1998). Like other creditors, the

United States has the common law right to setoff mutual debts. “The government has the same

right which belongs to every creditor, to apply the unappropriated moneys of his debtor, in his

hands, in extinguishment of the debts due to him.” United States v. Munsey Trust Co. of

Washington, D.C., 332 U.S. 234, 239 (1947). The IRS also has additional statutory setoff rights

pursuant to 26 U.S.C. § 6402. See In re Chateaugay Corp., 94 F.3d 772, 781 (2d Cir. 1996).

Hence, the United States may setoff mutual prepetition debts and claims pursuant to § 553, and

generally it also has the right to setoff mutual post-petition debts and claims. See In re Mohawk

Indus., Inc., 82 B.R. 174, 178-179 (Bankr. D. Mass. 1987). The IRS may have valid setoff and

recoupment rights if the debtors choose to bring refund claims for prepetition tax years, and it

hereby asserts its intention to exercise those rights in that event. For the avoidance of doubt,

though, confirmation should be denied unless the plan is amended to expressly preserve the

United States’ setoff and recoupment rights.

       WHEREFORE THE UNITED STATES OF AMERICA respectfully requests that

confirmation be denied.



//



//
            Case 18-12491-CSS   Doc 2038   Filed 09/08/20    Page 4 of 5




Date: September 8, 2020                    Respectfully submitted,

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                           /s/ Ward W. Benson
                                           WARD W. BENSON
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           Post Office Box 227
                                           Ben Franklin Station
                                           Washington, D.C. 20044
                                           Telephone: 202-514-9642
                                           Fax: 202-514-6866
                                           Email: ward.w.benson@usdoj.gov
             Case 18-12491-CSS        Doc 2038     Filed 09/08/20     Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that the foregoing OBJECTION was filed with the clerk of the court on

September 8, 2020, using the CM/ECF system, which will send notification of such filing to all

parties appearing in said system.


                                                   /s/ Ward W. Benson
                                                   WARD W. BENSON
